FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO ZAMBRANO,                                No. 10-70261

               Petitioner,                       Agency No. A097-546-918

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Ricardo Zambrano, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008) (per curiam), and review de novo constitutional claims, id., and questions of

law, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition

for review.

      The IJ did not abuse his discretion by denying Zambrano’s motion for a

continuance to await Congress’ enactment of immigration reform. See Sandoval-

Luna, 526 F.3d at 1247. Because there was no error in the IJ’s decision, it follows

that Zambrano’s due process rights were not violated. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on due process

claim).

      Contrary to Zambrano’s contention, the BIA applied the correct legal

standard in reviewing the IJ’s decision. See 8 C.F.R. § 1003.29.

      PETITION FOR REVIEW DENIED.




                                         2                                   10-70261